Citation Nr: 0602463	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 2004 upon reopening the 
previously disallowed claim for service connection of a left 
eye disorder.  This matter was originally on appeal from a 
July 2001 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is competent medical evidence of record that shows 
that no currently diagnosed left eye disorder is related to 
any symptomatology noted in service.  


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand and Veterans Claims Assistance Act of 2000 

Pursuant to the Board's December 2004 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for a VA 
examination in connection with the veteran's claim and 
obtained a medical opinion on the etiology of the claimed 
disorder.  Based on the foregoing action, the Board finds 
that the AMC complied with the Board's December 2004 Remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in February 2001, the RO advised the veteran of the VCAA, 
VA's duties there under, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  In addition to notice of what the evidence must show to 
reopen the previously disallowed left eye claim, the RO 
reiterated that the veteran had previously been advised that 
he needed to provide evidence of a current disability and 
evidence linking that disability to his military service.  

The Board acknowledges that the February 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2001 
rating decision, August 2001 Statement of the Case (SOC), 
August 2003 Supplemental Statement of the Case (SSOC), June 
2004 SSOC, and May 2005 SSOC, which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The SOC and SSOCs provided the veteran with notice 
of all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, in addition to the 
development conducted in connection with the December 2004 
Remand, the Board notes that the RO obtained relevant VA 
treatment records.  The RO also requested treatment records 
identified by the veteran from Stokes Regional Eye Center, 
and the veteran was notified of this action in an April 2001 
letter, but no records were provided from that facility, 
which the veteran was apprised of in the July 2001 rating 
decision.  The claims file, however, does reflect that the 
veteran submitted some records from Stokes Regional Eye 
Center when he filed the instant claim.  Lastly, the RO 
scheduled the veteran for a travel board hearing which was 
held in July 2004.  The veteran has not made the RO, AMC, or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.     


Evidence

The service medical records showed that the veteran was 
treated for orbital cellulitis of the left eye and bacterial 
conjunctivitis secondary to orbital cellulitis of the left 
eye during service.  The September 1971 separation 
examination report noted no complaints or findings referable 
to a left eye disorder.

The July 1974 VA examination report noted the veteran's 
complaints of "defective vision" and water in his left eye, 
but no diagnosis was provided.

VA treatment records dated from November 1973 to October 1990 
showed left eye complaints in July 1976 and treatment for 
recurrent conjunctival cyst of the left eye and complaints of 
blurred vision beginning in January 1979.

A September 1997 record from Bledsoe and McDaniel noted the 
veteran's left eye complaints.  

Records from Stokes Regional Eye Center dated from October 
2000 to November 2000 showed that the veteran had left eye 
disorders that included conjunctival nevus.

At the July 2004 travel board hearing, the veteran testified 
that his current problems (blurry vision, pain, vision loss, 
etc.) were similar to problems he experienced during service.

The March 2005 VA examination report noted that the claims 
file was not available.  The examiner reported that the 
veteran indicated that he had had a slow decrease in vision 
in his left eye.  The veteran believed that his current left 
eye disorder was related to "contamination" (gonorrhea) he 
sustained in the performance of his duties as a medic in 
service.  He reported on having one eye surgery in the 1980s 
that involved a needle drainage of a "pocket of infection."  
After an eye examination, the examiner provided a diagnosis 
of left eye infection, not otherwise specified, by history, 
and marginally visually significant cataract.  The examiner 
indicated that there was no evidence of active infection or 
residuals of infection found on the examination.  

In an April 2005 addendum, the examiner reported that he 
reviewed the claims file in detail.  The examiner related 
that it was his opinion that the veteran did not have any 
left eye disorder that was related to service.  The examiner 
noted that the veteran's complaints of decreased vision and 
"growth" on the left eye were due to a cataract and 
conjunctival nevus respectively.  


Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

In the opinion of the VA examiner, none of the veteran's 
current eye disorders is related to any symptomatology 
documented in his service medical records.  The Board notes 
that the VA examiner's opinion is based on a review of the 
veteran's claims file and examination of the veteran.  There 
is no competent medical opinion to the contrary that 
indicates that there is a causal link between the claimed eye 
disorders and the veteran's military service.  As for the 
veteran's opinion on the cause of his current eye problems, 
the Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not a medical expert, his 
assertions of a relationship between his eye problems and his 
service cannot constitute competent evidence of such a 
relationship.  For the foregoing reasons, the Board finds the 
VA examiner's unfavorable opinion dispositive on the question 
of whether any currently diagnosed eye disorder is related to 
any of the disorders noted in service.  Accordingly, service 
connection for a left eye disorder is not established. 

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disorder is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


